Appeal by permission from an order of the Appellate Term of the Supreme Court, reversing a judgment of the Municipal Court of the City of New York, Borough of Brooklyn, and dismissing the complaint without prejudice to the rights of any of the parties. Order unanimously affirmed, without costs. (Clarlc v. Mosher, 107 N. Y. 118, 122; Zies v. New York Life Ins. Co., 237 App. Div. 367; 11 Carmody on New York Pleading and Practice, § 778, p. 659; Lauer on Municipal Court Practice and Forms [2d ed.], pp. 150, 290.) Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ.